Dismissed and Memorandum Opinion filed November 15, 2011.




                                           In The

                          Fourteenth Court of Appeals
                                      ____________

                                   NO. 14-11-00775-CR
                                     ____________

                       EX PARTE DAVID LORENZA JOYNER


                        On Appeal from the 174th District Court
                                 Harris County, Texas
                            Trial Court Cause No. 1278852


                      MEMORANDUM                      OPINION

       This is an appeal from the denial of a pre-trial application for writ of habeas corpus.
In his writ application, appellant raised several challenges to the theft indictment in his
underlying case and alleged the denial of his right to self-representation, among other
matters. On August 31, 2011, the trial court conducted a hearing on the writ and denied
relief. Appellant filed a timely notice of appeal.

       According to information provided by the Harris County District Clerk, appellant
was convicted of theft of less than $1,500, as a third offense, in the underlying case, and he
was sentenced to confinement for fifteen years in the Institutional Division of the Texas
Department of Criminal Justice. Appellant has also filed a notice of appeal from the
judgment of conviction in the underlying case, and that appeal has been docketed under our
case number 14-11-00807-CR.

       Because appellant has been convicted, he is no longer subject to “pre-trial”
confinement.” See Martinez v. State, 826 S.W.2d 620, 620 (Tex. Crim. App. 1992).
When an appellant has a means to address his complaints by way of an appeal from his
conviction, his appeal from the denial of pre-trial habeas relief may be dismissed. See
Hubbard v. State, 841 S.W.2d 33, 33 (Tex. App.—Houston [14th Dist.] 1992, no pet.).
Appellant’s claims need not be addressed in an appeal from habeas proceedings because
they can be raised in an appeal from the conviction itself. See Kniatt v. State, 206 S.W.3d
657, 665 (Tex. Crim. App. 2006) (Keller, P.J., concurring).

       Accordingly, we dismiss the appeal as moot.



                                          PER CURIAM


Panel consists of Chief Justice Hedges and Justices Anderson and Christopher.
Do Not Publish C TEX. R. APP. P. 47.2(b).




                                            2